DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 22-25,27-30,50, drawn to method for preparing a bone, classified in a61b2017/564.
II. Claims 31-49, drawn to an orthopedic milling machine for bone preparation, classified in a61b17/1615.
The inventions are independent or distinct, each from the other because: Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus disclosed in invention II can be used to mill other organic materials such as a tree or non-organic materials such as plastics.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
Species A Fig. 1-2
Species B Fig. 7
Species C Fig. 8
Species D Fig. 9-10
Species E Fig. 11-12. 
The species are independent or distinct because Species A has a slot through the hub and a portion of the crown is removed to allow access to the fee volume; Species B has a slot through the hub and a portion of the crown is removed creating edges that have a non-zero angle alpha that is greater than or equal to 30 degrees; Species C has a slot through the hub and a portion of the crown is completely intact; Species D has a slot through the hub and a slot through one of the lugs that connects the hub to the crown; Species E has a slot through the hub and a crown that only extends around one side of the hub and a counterweight on the other side of the hub. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there appears to be no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Shannon Lam on 02/18/21 a provisional election was made without traverse to prosecute the invention of invention I and species A, claims 22-25,27-30,50.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-49 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 

Claim Objections
Claim 22 is objected to because of the following informalities:  at line 1 the claim recites “method of preparing bone” which is believed should recite “method of preparing a bone” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected as indefinite for the recitation of “wherein driving the forms a concave cavity in the bone” in lines 1-2.  The claim is indefinite since it appears to be missing what is being driven.  In the interest in compact prosecution the claim will be interpreted as if the claim recited that the burr is what is being driven. 
Claim 30 is rejected as indefinite for the recitation of “the burr is at an incline” in line 2.  It is unclear if this is meant that a portion of the burr body is manufactured with an inclined 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 22, 24-25, 27-30, and 50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Tornier (Tornier. (2008). Affiniti Glenoid [Brochure]. Author. Retrieved February 19, 2021, from http://faculty.washington.edu/alexbert/Shoulder/Surgery/TornierAffinititechnique.pdf.) in view of  Rauscher et al (US Patent Pub. 20110028977A1).
Tornier discloses a method of preparing bone.  Specifically in regards to claim 22, Tonier discloses sliding a burr between the shoulder blade and a humeral head using a lateral approach (As can be seen in Fig. 3 on Pg. 6 the reamer head is moved into position with the driver in the unlocked position.) (Fig. 3, and Pg. 6).  The burr comprising a hub, the burr being configured for rotation about an axis (axis along driver), the hub adapted to receive a drive shaft (Fig. 3-4, Pg. 6); and a milling body (crown that surrounds hub) that extends outwardly and surrounds a periphery of the hub at least in part, the milling body comprising a crown spaced radially from the hub and lugs that connect the hub and the crown in a radial direction, the lugs are distributed 
In regards to claim 24, Tornier discloses advancing the driving shaft axially toward the hub (Pg. 6 Fig. 3-4). 
In regards to claim 25, Tornier in view of Rauscher discloses a method as disclosed above.  However, they are silent as to the drive shaft coupled to the hub by means of threads.  Rauscher discloses wherein coupling the drive shaft (20) to the hub (40) comprises coupling a threaded connection (Fig. 2-4; and Page 2 Para. [0023]-[0026]).  It would have been obvious to one having an ordinary skill in the art at the time the invention was made to modify the hub of 
In regards to claims 27-28, Tornier discloses milling the bone using etching reliefs on a distal surface of the milling body, and wherein driving the burr forms a concave cavity in the bone (As can be seen in Fig. 3-4, the reamer is moved into place one in place the driver is pivoted into a straight position and locked against the reamer to prepare the bone surface and the lugs of the reamer are used to resurface the bone. As can be seen in Pg. 9 the reamers all have a hub body surrounded by a series of curved lugs with etching reliefs that connect to a crown.) (Fig. 3-4 on Pg. 6, Image of Tray tools on Pg. 9; and Page 6 section titled Using the Articulated Driver, Fig. 5 on Pg. 7).
  In regards to claims 50 and 29
In regards to claim 30, Tornier discloses wherein when advancing the free volume of the burr the burr is at an incline (As can be seen in the image on Pg. 9 and Fig. 4 on Pg. 6, the lugs of the reamer are all at an incline with respect to the hub thereby allowing for a portion of the burr to be inclined while its being positioned into place.) (Fig. 3-4 on Pg. 6 and Pg. 9).
Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Tornier in view of Rauscher as applied to claim 22 above, and further in view of  Depuy Synthes (Depuy Synthes. "Global APG - Design Rationale and Surgical Technique." DePuy Synthes, 2010. Web. 22 Dec. 2014. <http://www.synthes.com/sites/NA/NAContent/Docs/Product Support Materials/Technique Guides/0612-13-509_GlobalAPGdesignrationaleST.pdf>., Applicant supplied in IDS filed on 4/26/19).
Tornier in view of Rauscher disclose a method of preparing bone utilizing a burr having a hub surrounding by a milling body composed of a crown spaced from the hub by means of lugs.  However, the combination is silent as to a portion of the crown being eliminated between two of the lugs.  DePuy discloses a method or preparing bone (low profile central reamer on pg. 4). Specifically in regards to claim 23, Depuy recites a burr (low profile central reamer) comprising a hub, and a milling body that extends transversely to the hub and outwardly surrounds a periphery of the hub at least in part, wherein the milling body includes a crown spaced radially from the hub, and lugs that connect the hub and the crown in a radial direction and that are distributed around the hub, wherein a portion of the crown extending along an outer periphery of the burr is eliminated between two of the lugs (Fig. 1 below, and Description of low profile central reamer on Pg. 4 and Page 17 and Fig. 15 on Page 17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the crown of 

    PNG
    media_image1.png
    349
    792
    media_image1.png
    Greyscale

Figure 1:  The crown, hub, lugs, and free volume of the DePuy reamer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775